        Case 3:18-cv-02709-S Document 1 Filed 10/12/18                                     Page 1 of 3 PageID 1


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

JOHN CHRISTIAN SMITH                                                  §
                                                                      §
v.                                                                    §             Civil Action No. 3:18-cv-02709
                                                                      §
JPMORGAN CHASE BANK, N.A. and                                         §
ROUND GROVE PROPERTIES, LLC                                           §

                                                 NOTICE OF REMOVAL

          JPMorgan Chase Bank, N.A. (Chase) removes the action John Christian Smith filed in

the 134th District Court of Dallas County, Texas to the United States District Court for the

Northern District of Texas under 28 U.S.C. §§ 1331 and 1441.

                                        I.         STATEMENT OF THE CASE

          Mr. Smith contends Chase violated the Real Estate Settlement Procedures Act, 12 U.S.C.

§ 2601, et seq. (RESPA) when it failed to respond adequately to his loss mitigation application

and instead posted the property for a foreclosure sale. He asserts state law claims against Chase

on the same loss mitigation allegations as well as allegations Chase did not send him a notice of

default before posting the property for sale. This court has federal question jurisdiction over Mr.

Smith's RESPA claim and supplemental jurisdiction over his state law claims.

                                II.          FEDERAL QUESTION JURISDICTION

          This court has federal question jurisdiction under 28 U.S.C. § 1331 because Mr. Smith

asserts violations of federal law. Under the "well-pleaded complaint rule," federal courts have

jurisdiction "when a federal question is presented on the face of the plaintiff's properly pleaded

complaint." Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Mr. Smith presents a federal

question by its claim Chase violated 12 C.F.R. § 1024.41 when it posted the property for a

foreclosure sale before responding to his loss mitigation application. (EX. 1, pet., at 10-11 ¶¶ 46-


NOTICE OF REMOVAL                                                                                              Page 1 of 3
Civil Action No. 3:18-cv-02709; John Christian Smith v. JPMorgan Chase Bank, N.A. et al.
        Case 3:18-cv-02709-S Document 1 Filed 10/12/18                                     Page 2 of 3 PageID 2


51.) This court has supplemental jurisdiction over Mr. Smith's remaining state law claims

because "form part of the same case or controversy." 28 U.S.C. § 1367(a).

           III.       THE PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

          Removal is timely under 28 U.S.C. § 1446(b) because Mr. Smith filed suit on October 2,

2018, and there is no indication he served Chase as of the removal date. (See EX. 6, docket.)

Because Mr. Smith has not served Round Grove Properties, LLC, Chase does not need its

consent to remove. 28 U.S.C. § 1446(b)(2)(A) (requiring consent of all "properly joined and

served" defendants.) (See id.)

          Chase sends notice to the state court of its removal. Pursuant to 28 USC § 1446(a),

Chase attaches a true and correct copy of all of the process, pleadings, and orders on file in the

state court action as Exhibits 1-5.

                                                    IV.       CONCLUSION

          This court may exercise federal question jurisdiction because Mr. Smith asserts claims

arising under federal law.

Date: October 12, 2018                                                     Respectfully submitted,


                                                                                   /s/ C. Charles Townsend
                                                                           C. Charles Townsend; SBN: 24028053
                                                                           Lauren E. Hayes; SBN: 24081961
                                                                           AKERMAN LLP
                                                                           2001 Ross Avenue, Suite 3600
                                                                           Dallas, Texas 75201
                                                                           Telephone: 214.720.4300
                                                                           Facsimile: 214.981.9339
                                                                           charles.townsend@akerman.com
                                                                           lauren.hayes@akerman.com

                                                                           ATTORNEYS FOR DEFENDANT
                                                                           JPMORGAN CHASE BANK, N.A.




NOTICE OF REMOVAL                                                                                           Page 2 of 3
Civil Action No. 3:18-cv-02709; John Christian Smith v. JPMorgan Chase Bank, N.A. et al.
        Case 3:18-cv-02709-S Document 1 Filed 10/12/18                                     Page 3 of 3 PageID 3


                                             CERTIFICATE OF SERVICE

       I hereby certify on October 12, 2018 a true and correct copy of the foregoing instrument
was served as follows:

VIA CM/ECF
AND CERTIFIED MAIL/RRR
No. 9414 7266 9904 2124 3156 52
John G. Helstowski
J. Gannon Helstowki Law Firm
13601 Preston Rd., Suite E920
Dallas, Texas 75240
jgh@jghfirm.com

Attorney for John Christian Smith



                                                                           /s/ C. Charles Townsend
                                                                           C. Charles Townsend




NOTICE OF REMOVAL                                                                                           Page 3 of 3
Civil Action No. 3:18-cv-02709; John Christian Smith v. JPMorgan Chase Bank, N.A. et al.
